Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	Claims 10,13-15,19-20 and 22-27 have been presented for examination based on the amendment filed on 9/16/2022.
2.	Claim objection of claim 10 is withdrawn on the amendment filed on 9/16/2022
3.	Claim rejection of Claims 10, 13-15 and 19-27 under USC 112(b) is withdrawn based on the amendment filed on 9/16/2022.
4. 	Claim interpretation of claims 10, 13-15 under USC 122(f) and subsequent rejection of Claims 10, 13-15 under USC 112(b) is withdrawn based on the argument presented on 9/16/2022.

Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



5.	Claims 19-20 and 22-27 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
i)	As per amended claim 19, in the newly added limitation h. - it is not clear how determination of permeability is related to determining fracture surface area based on a production test pressure change and also it is not clear what happens if the other condition is true (i.e. if permeability is not determined). Additionally, it is not clear from the limitation what a production test pressure change implies- making this limitation and overall meaning of the claim indefinite. Appropriate correction/clarification is required. 
As per claims 20, 22-27, they are rejected for incorporating the above errors from their respective parent claim by dependency.

Response to Applicant’s arguments 
 6. 	Applicant’s arguments regarding the rejection under 35 USC 103 have been fully considered but are not persuasive.

Applicant Argument:
 As best understood by Examiner, the summary of applicant’s argument is: Balan et al. '774,
Ramos et al., or Zeghlach et al. '886, do not disclose, individually or in combination, a method or
system in which pressure in three adjacent hydraulic fractures is monitored with pressure gauges,
and the monitored information is used to obtain information about permeability or fracture surface area.
Examiner’s response:
  Examiner respectfully disagrees with applicant’s argument. 
  	Examiner notes that contrary to the applicant’s argument, disclosure of the present application do not stipulate three adjacent hydraulic fractures , rather in [0003] of the disclosure, it is mentioned as implementation of pulse interference test between two or more hydraulic fractures (i.e. multiple hydraulic fractures). Now, turning to the primary prior art Balan in Figure 7 and paragraph [0088], clearly mentions presence of clusters of hydraulic fractures along the wellbore-which is a clear indication of two or more clusters(i.e. multiple hydraulic fractures). Additionally , Balan in paragraph [0026] discloses incorporating  real time fiber optics monitoring data , wherein The fiber optic monitoring or other sensing techniques that measure pressure, temperature and rates at one or more locations along the wellbore length can be employed with reservoir engineering models including analytical and numerical reservoir
simulation models to obtain effective fracture surface-area (and conductivity) with depletion. Moreover,  Balan in paragraph [0095] discloses estimating reservoir properties (which includes permeability) using these real time monitoring data. Therefore Balan. in combinations with Ramos clearly teaches all the limitations of the independent claim including the ones in the above argument.
Therefore, the 103 rejection is Maintained.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



7.	Claims 10, 13, 19-20, 22 and 25-27 are rejected under 35 U.S.C. 103 as being obvious over Balan et al. hereafter Balan (Pub. No.: US 2020/0291774 A1), in view of Ramos et al. hereafter Ramos (“Development and Testing of Advanced Inter-Well Pressure Pulse Analysis for Fracture Diagnostics in Tight Gas Reservoirs”, ARAM 2018, pp 1-18).

Regarding Claim 10, Balan discloses a system for determining permeability of a subsurface formation and fracture surface area (Balan: [0095], claim 20), comprising:
a first hydraulic fracture in the middle and a second and a third hydraulic fractures on both sides of the first fracture in a horizontal well (Balan: Figure 7, [0088]);
a first pressure gauge configured to monitor pressure at the first hydraulic fracture (Balan: [0026]);
a second pressure gauge configured to monitor the pressure at the second hydraulic fracture (Balan: [0026]); and
and
a third pressure gauge configured to monitor the pressure at the third hydraulic fracture (Balan: [0026]);
a processor (Balan: [0032]) configured to:
analyze pressure and rate data to determine either permeability or fracture surface area by using an analytical/ numerical simulation model or a physics-based proxy model by inputting pressure front/peak arrival time or peak pressure (Balan: [0026]: analytical and numerical simulation models; [0027]: analyzing rate and pressure data with reservoir engineering techniques such as rate transient analysis (RTA) [0032], [0040]) wherein if permeability is determined, then fracture surface area is determined based on a production test pressure change (Balan: [0028]: evaluation of how the individual contribution of each cluster to the total flow stream changes with pressure depletion;  tracer injection tests ; [0074]: production logging), and  
wherein if an injection test is implemented, then determined fracture surface area corresponds to total surface area (propped and unpropped) (Balan: [0028]: tracer injection tests; [0018]: The total effective fracture surface-area may be defined as total propped and unpropped fracture surface-area contributing to fluid flow from reservoir matrix to the wellbore;  [0033]: the method includes determining total effective fracture surface-area of hydraulic fractures associated with a well or well bore by performing a model or reservoir engineering such as RTA), and if a production test is implemented, then determined fracture surface area corresponds to effective (propped) surface area (Balan: [0028]: production logging; [0018]: The "effective" fracture surface-area may be defined as fracture surface area contributing to fluid flow from the geological formation into the wellbore. [0041]: the method includes determining the effective fracture surface-area per cluster of hydraulic fractures.).
Balan do not explicitly discloses 
a first pump configured to generate a pressure pulse at the first hydraulic fracture;
Ramos discloses:
a first pump configured to generate a pressure pulse at the first hydraulic fracture (Ramos: page 2 section 2.1, Figures 1, 2, 8, Table 1, section 3.2);
Balan and Ramos are analogous art because they are from the same field of endeavor. They both relate to hydraulic fracture of subsurface wells.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above fracture surface-area determination methodology, as taught by Balan, and incorporating the generation and use of pressure pulse data in the fracture analysis, as taught by Ramos.
One of ordinary skill in the art would have been motivated to do this modification in order to provide a successful fracture characterization with a reasonable cost-effective technique correlation between the numerical model and the field case, as suggested by Ramos (Ramos: abstract).
 
Regarding Claim 13, the combinations of Balan and Ramos further discloses the system of claim 10, wherein the injection or production rate at the first hydraulic fracture is maintained at a constant rate for a predetermined period of time and then shut off (Ramos: Figure 2, Figure 7,  Table 1, page 4 column 2 section 3.2: pressure response was evaluated prior the fracture for an injection period of 10 hours at a constant rate of 1.5 m3/min (400 gpm), followed by a shut-in period of 10 hours until a cycle period was conducted). 

Regarding Claim 19, Balan discloses a method for determining permeability of a subsurface formation and fracture surface area (Balan: [0095], claim 20), comprising:
a. 	creating a first hydraulic fracture in the middle and a second and a third (optional) hydraulic fractures on both sides of the first fracture in a horizontal well (Balan: Figure 7, [0088]);
c.	monitoring, using a first pressure gauge, the pressure at the first hydraulic fracture (Balan: [0026]);
d.	monitoring, using a second pressure gauge, the pressure at the second hydraulic fracture (Balan: [0026]);
e.	monitoring, using a third pressure gauge, the pressure at the second hydraulic fracture (Balan: [0026]);
f.	repeating steps (a)-(d) at different locations along the wellbore (Balan: [0026]: Reservoir pressure at the respective locations of fracture clusters may be considered. The reservoir pressure at each location of a fracture cluster may incorporated into the reservoir engineering models);
g,	 evaluating heterogeneity in permeability and variation of fracture surface area created along the well bore based (Balan: [0026]: The fiber optic monitoring or other sensing techniques that measure pressure, temperature and rates at one or more locations along the wellbore length can be employed with reservoir engineering models including analytical and numerical reservoir simulation models to obtain effective fracture surface-area (and conductivity) with depletion….Reservoir pressure at the respective locations of fracture clusters may be considered. The reservoir pressure at each location of a fracture cluster may incorporated into the reservoir engineering models).	
h.	if permeability is determined, then determining surface area based on a production test pressure change (Balan: 0028]: evaluation of how the individual contribution of each cluster to the total flow stream changes with pressure depletion; [0079]: the method may consider or determine conductivity of hydraulic fractures due to closure and how individual contribution of each cluster to the total production flow changes with pressure depletion; [0083]: estimate effective fracture surface area per cluster of hydraulic fractures along the wellbore correlative with the total effective fracture surface-area and the relative distribution. [0095]: estimate recoverable resources along with reservoir properties such as fracture half length, permeability, drainage area, and fracture conductivity). 
Balan do not explicitly discloses 
b.	generating a pressure pulse at the first hydraulic fracture by injecting or producing at a specific rate for a predetermined period of time and then shut-in;
Ramos discloses 
b.	generating a pressure pulse at the first hydraulic fracture by injecting or producing at a specific rate for a predetermined period of time and then shut-in (Ramos: Figure 2, Figure 7,  Table 1, page 4 column 2 section 3.2: pressure response was evaluated prior the fracture for an injection period of 10 hours at a constant rate of 1.5 m3/min (400 gpm), followed by a shut-in period of 10 hours until a cycle period was conducted);
Balan and Ramos are analogous art because they are from the same field of endeavor. They both relate to hydraulic fracture of subsurface wells.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above fracture surface-area determination methodology, as taught by Balan, and incorporating the generation and use of pressure pulse data in the fracture analysis, as taught by Ramos.
One of ordinary skill in the art would have been motivated to do this modification in order to provide a successful fracture characterization with a reasonable cost-effective technique correlation between the numerical model and the field case, as suggested by Ramos (Ramos: abstract).

Regarding Claim 20, the combinations of Balan and Ramos further discloses the method of claim 19, further comprising:
analyzing pressure and rate data to determine either permeability or fracture surface area
by using an analytical/numerical simulation model or physics-based proxy model inputting
pressure front/peak arrival time or peak pressure (Balan: [0026]: analytical and numerical simulation models; [0027]: analyzing rate and pressure data with reservoir engineering techniques such as rate transient analysis (RTA) [0032], [0040]).

Regarding Claim 22, the combinations of Balan and Ramos further discloses the method of claim 20, wherein if an injection test is implemented, then determined fracture surface area corresponds to total surf ace area (propped and unpropped) (Balan: [0028]: tracer injection tests; [0018]: The total effective fracture surface-area may be defined as total propped and unpropped fracture surface-area contributing to fluid flow from reservoir matrix to the wellbore;  [0033]: the method includes determining total effective fracture surface-area of hydraulic fractures associated with a well or well bore by performing a model or reservoir engineering such as RTA), and if a production test is implemented, then determined fracture surface area corresponds to effective (propped) surface area (Balan: [0028]: production logging; [0018]: The "effective" fracture surface-area may be defined as fracture surface area contributing to fluid flow from the geological formation into the wellbore. [0041]: the method includes determining the effective fracture surface-area per cluster of hydraulic fractures.).

Regarding Claim 25, the combinations of Balan and Ramos further discloses the method of claim 19, further comprising:
installing fiber optics comprising a distributed acoustic sensor (DAS) or a distributed
temperature sensor (DTS) at each of the hydraulic fractures (Balan: [0033]).

Regarding Claim 26, the combinations of Balan and Ramos further discloses the method of claim 19, further comprising:
prior to generating the pressure pulse at the first hydraulic fracture, normalizing the initial
reservoir pressure (Balan: [0094]).

Regarding Claim 27, the combinations of Balan and Ramos further discloses the method of claim 19, wherein the subsurface formation comprises at least one of shale, limestone, and sandstone (Balan: [0031]).

8.	Claims 14-15 and 23-24 are rejected under 35 U.S.C. 103 as being obvious over Balan et al. hereafter Balan (Pub. No.: US 2020/0291774 A1), in view of Ramos et al. hereafter Ramos (“Development and Testing of Advanced Inter-Well Pressure Pulse Analysis for Fracture Diagnostics in Tight Gas Reservoirs”, ARAM 2018, pp 1-18), further in view of Zeghlache et al. hereafter Zeghlache (Pub. No.: US 2018/0371886 Al).

Regarding Claim 14, the combinations of Balan and Ramos the system of claim 10.
However, the combinations of Balan and Ramos do not explicitly disclose one or more packer elements installed between the first hydraulic fracture and the second hydraulic fracture to isolate them hydraulically.
Zehlache discloses 
one or more packer elements installed between the first hydraulic fracture and the second
hydraulic fracture to isolate them hydraulically (Zehlache: [0012]: upper packer, lower packer).
Balan, Ramos and Zehlache are analogous art because they are from the same field of endeavor. All of them relate to hydraulic fracture of subsurface wells.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above fracture surface-area determination methodology, as taught by the combinations of Balan and Ramos, and incorporating the use of packers, as taught by Zehlache.
One of ordinary skill in the art would have been motivated to do this modification in order to successfully characterize different fracture zones encompassing different pressure profile, as suggested by Zehlache (Zehlache: abstract).

Regarding Claim 23, it is a method claim corresponding to the system as recited Claim 14. Therefore, it is rejected for the same reason as Claim 14 above.

Regarding Claim 15, the combinations of Balan and Ramos discloses the system of claim 10. 
However, the combinations of Balan and Ramos do not explicitly disclose one or more packer elements installed between the first hydraulic fracture and the third hydraulic fracture to isolate them hydraulically.
Zehlache discloses 
one or more packer elements installed between the first hydraulic fracture and the third hydraulic fracture to isolate them hydraulically (Zehlache: [0012]: upper packer, lower packer).
Balan, Ramos and Zehlache are analogous art because they are from the same field of endeavor. All of them relate to hydraulic fracture of subsurface wells.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above fracture surface-area determination methodology, as taught by the combinations of Balan and Ramos, and incorporating the use of packers, as taught by Zehlache.
One of ordinary skill in the art would have been motivated to do this modification in order to successfully characterize different fracture zones encompassing different pressure profile, as suggested by Zehlache (Zehlache: abstract).

Regarding Claim 24, it is a method claim corresponding to the system as recited Claim 15. Therefore, it is rejected for the same reason as Claim 15 above.

Examination Considerations
9. 	 Examiner has cited particular columns and line numbers (or paragraphs) in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific imitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the Applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. The entire reference is considered to provide disclosure relating to the claimed invention.
10. 	 The claims and only the claims form the metes and bounds of the invention. "Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 105455, 44USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim are not read into the claim. In re Prater, 415 F.2d, 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)" (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, I 1-4). The Examiner has full latitude to interpret each claim in the broadest reasonable sense. Examiner will reference prior art using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning.
11.  	Examiner's Notes are provided with the cited references to prior art to assist the applicant to better understand the nature of the prior art, application of such prior art and, as appropriate, to further indicate other prior art that maybe applied in other office actions. Such comments are entirely consistent with the intent and spirit of compact prosecution. However, and unless otherwise stated, the Examiner's Notes are not prior art but a link to prior art that one of ordinary skill in the art would find inherently appropriate.

Conclusion
12.  	Claims 10,13-15,19-20 and 22-27 are rejected.

13.  	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
 	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO
MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Correspondence Information
14. 		Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFTEKHAR A KHAN whose telephone number is (571)272-5699.  The examiner can normally be reached on M-F 9:00AM-6:00PM (CST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-5699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IFTEKHAR A KHAN/Primary Examiner, Art Unit 2146